Supreme Court of the United States
                               Office of the Clerk
                           Washington, DC 20543-0001
                                                                   Scott S. Harris
                                                                   Clerk of the Court
                                                                   (202)479-3011
                                     August 19, 2015


Clerk
                                                                                        • t
Court of Appeals of Texas, Twelfth District              1 "H Court of ^PP
1517 W. Front Street
Suite 354
Tyler, TX 75702


        Re:   Carole Ann Wallace
              v. Barbara Hernandez
              No. 15-217
              (Your No. 12-14-00343-CV)


Dear Clerk:


     The petition for a writ of certiorari in the above entitled case was filed on
August 15, 2015 and placed on the docket August 19, 2015 as No. 15-217.




                                          Sincerely,

                                          Scott S. Harris, Clerk

                                          by

                                          Erik Fossu
                                          Case Analyst